J-S19021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

WILLIAM FREDERICK WINTERS, IV,

                            Appellant                  No. 987 MDA 2016


         Appeal from the Judgment of Sentence Entered April 20, 2016
              In the Court of Common Pleas of Lycoming County
             Criminal Division at No(s): CP-41-CR-0001537-2015


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                          FILED APRIL 19, 2017

        Appellant, William Frederick Winters, IV, appeals from the judgment of

sentence of 2 to 5 years’ incarceration, imposed after he was convicted,

following a non-jury trial, of failing to comply with his registration

requirements under the Sexual Offender Registration and Notification Act

(SORNA), 42 Pa.C.S. §§ 9799.10-9799.41.           On appeal, Appellant solely

challenges the sufficiency of the evidence to sustain his conviction.     After

careful review, we affirm.

        The trial court briefly summarized the facts and procedural history of

Appellant’s case, as follows:

             Appellant is a sexual offender who is required to register
        under … []SORNA[] for a period of 15 years due to a conviction
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S19021-17


      for sexual abuse of children based on the possession of child
      pornography.

            Appellant was charged with failing to comply with his
      registration requirements1 by failing to notify the Pennsylvania
      State Police (PSP) within three business days of his change of
      address from 712 Grace Street to 321 Locust Street.
         1
             18 Pa.C.S. § 4915.1.

            Appellant waived his right to a jury trial. A bench trial was
      held on January 15, 2016. The court found Appellant guilty. On
      April 20, 2016, the court sentenced Appellant to undergo
      incarceration in a state correctional institution for a minimum of
      2 years and a maximum of 5 years.

            Appellant filed a timely post[-]sentence motion, which
      included a claim that the evidence was insufficient to prove his
      guilt beyond a reasonable doubt. The court denied Appellant’s
      post[-]sentence motion on May 27, 2015.

              Appellant filed a timely appeal.

Trial Court Opinion (TCO), 12/15/16, at 1-2.

      Herein, Appellant raises one issue for our review:

      I. Did the lower court err when it denied Appellant’s motion for
      judgment of acquittal when the Commonwealth failed to produce
      sufficient evidence that Appellant failed to register a change of
      address with in [sic] the three requisite business days when
      [Appellant] registered on August 13, 2015 and was still in the
      process of moving into the address of 321 Locust Street?

Appellant’s Brief at 11.

      To begin, we note our standard of review of a challenge to the

sufficiency of the evidence:

           In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Commonwealth v. Moreno, 14 A.3d
133 (Pa. Super. 2011). Additionally, we may not reweigh the


                                       -2-
J-S19021-17


      evidence or substitute our own judgment for that of the fact
      finder. Commonwealth v. Hartzell, 988 A.2d 141 (Pa. Super.
      2009). The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.
      Moreno, supra at 136.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011).

      Appellant challenges the sufficiency of the evidence to sustain his

conviction for failing to comply with his registration requirements, which

mandate that he “verify his address or be photographed as required under

42 Pa.C.S. § 9799.15….” 18 Pa.C.S. § 4915.1(a)(2). Section 9799.15(g)(2)

directs that Appellant must “appear in person at an approved registration

site within three business days to provide current information relating to: …

(2) A commencement of residence, change in residence, termination of

residence or failure to maintain a residence, thus making the individual a

transient.” 42 Pa.C.S. § 9799.15(g)(2). SORNA defines “residence” as “[a]

location where an individual resides or is domiciled or intends to be

domiciled for 30 consecutive days or more during a calendar year.”        42

Pa.C.S. § 9799.12. Additionally, as Appellant acknowledges, “[a] conviction

for failing to register can rest upon the failure of … Appellant to report an

additional residence.”    Appellant’s Brief at 17 (citing Commonwealth v.

Hogentogler, 53 A.3d 866, 876 (Pa. Super. 2012)).

      In this case, the trial court summarized the evidence presented at

Appellant’s trial, as follows:

            The    Commonwealth presented testimony from Rhonda
      Jennings,   Frances Stiber, Karen Schooley, Crystal Minnier, Jack
      Winters,    Officer Jason Bolt, Officer Debra Wasilauski and
      Detective   William Weber. The Commonwealth also presented

                                     -3-
J-S19021-17


     several exhibits, including Commonwealth Exhibit 6, which
     showed that Appellant did not register his address as 321 Locust
     Street until August 13, 2015.

           Ms. Jennings was the landlord for the residence at 321
     Locust Street. She testified that Appellant and his girlfriend
     signed the lease for 321 Locust Street on August 3, 2015. On
     that same date, he paid his rent and security deposit and was
     given the keys. As far as Ms. Jennings was concerned, Appellant
     took possession on August 3, 2015.

            Frances Stiber, an employee of Lycoming County Children
     and Youth Services (CYS) testified that on July 30, 2015,
     Appellant and his girlfriend came to the Sharwell Building for a
     visit with their daughter and they were talking about all the work
     they had to do to move. On July 31, 2015, Appellant told Ms.
     Stiber that he would not be able to attend his visitation on
     August 3, 2015 due to moving to Locust Street. On August 5,
     2015, she also received a telephone call from Appellant
     cancelling the visit for that day because the basement and some
     other items still had to be moved and the landlord at 716 Grace
     Street had given them a couple of days extension to get the rest
     of those things.

           Karen Schooley, another CYS employee, testified that
     Appellant called her on August 4, 2015 to cancel his visit. He
     told her that they were still moving and they needed to be
     moved out of the Grace Street residence that day. On August 6,
     2015, Ms. Schooley spoke with both Appellant and his girlfriend.
     Appellant told her that they were still moving, and the landlord
     had given them extra time because he had hurt his back. He
     also told her that they would be attending their visit on Friday,
     August 7. Later in the day on August 6, Ms. Schooley and
     Crystal went to their new residence on Locust Street. There
     were a lot of items in the living room and on the front porch.
     Appellant also said that they only had cold water and they
     weren't going to get their gas turned on until the 11 th. He also
     said that his Grace Street landlord had hired people to move the
     rest of their belongings and he was complaining that they had
     broken some things.

            Crystal Minnier testified that she was at the residence on
     Locust Street on August 6. She saw fans running so the
     electricity was on. There was clutter in the residence and on the
     porch but it was no different from the Grace Street residence;


                                   -4-
J-S19021-17


     that was just the way Appellant and his girlfriend lived. On
     August 13, Appellant called and indicated he would not make his
     visit that day because he was registering. Ms. Minnier chastised
     Appellant. She told him that he knew he was moving on August
     3, but he wasn't registering until August 13, which was way past
     the deadline. She told him that “it was really a dangerous game
     he was playing.” He had a daughter now and needed to be in
     the community and able to do the things he needed to do to be
     reunified with his daughter.

           Appellant's brother, Jack Winters, testified that he resided
     with Appellant at Grace Street and at Locust Street. He stated
     that they started moving from Grace Street on August 3. They
     began staying overnight at the Locust Street residence on
     August 5. The water and electricity were on, but the gas was
     not. After August 5, Appellant never returned to Grace Street to
     sleep. Furthermore, he had a conversation with Appellant about
     registering the new address. Appellant said he was watching a
     movie and that was more important; he would just tell them he
     moved on a later date and they would believe him.

           Officer Jason Bolt of the Williamsport Police testified that
     he was called to 321 Locust Street on August 9 for a disturbance
     between Appellant and his girlfriend; they were having an
     argument about the girlfriend not helping with the move. He
     asked Appellant when he moved because he knew he was a
     registered sex offender. Appellant told Officer Bolt that he
     moved on August 3.

           Officer Debra Wasilauski of the Williamsport Police testified
     that on August 11, 2015, she was dispatched to 321 Locust
     Street for a disturbance between Appellant and his girlfriend.

           William Weber, the Chief County Detective, testified that
     he responded to 321 Locust Street on August 5, 2015 and there
     were lights on in the residence.

TCO at 3-5.

     From this evidence, the trial court concluded:

     It is patently obvious from the record that Appellant failed to
     register within three days of moving to 321 Locust Street. On
     August 3, 2015, Appellant signed the lease, paid the rent and
     security deposit, received the keys, and took possession of the
     residence at 321 Locust Street. He told Officer Bolt that he

                                    -5-
J-S19021-17


      moved to that address on August 3. He began exclusively
      sleeping at that address as of August 5, 201[5]. Both Ms.
      Minnier and Appellant's brother had conversations with him
      about his registration requirements. Despite being aware of the
      requirement to register any change of address within three
      business days, Appellant did not register his change of address
      until August 13.      Therefore, Appellant's assertion that the
      evidence was insufficient to prove his guilt beyond a reasonable
      doubt simply lacks merit.

Id. at 5.

      We agree with the trial court’s conclusion that the evidence was

sufficient to sustain Appellant’s conviction. The argument Appellant presents

on appeal does not convince us otherwise. Specifically, Appellant primarily

contends that he “could not have established [the] intent to reside at 321

Locust [Street] until he had completely moved all of his belongings to that

address.” Appellant’s Brief at 15. We disagree. The Commonwealth proved

that on August 3, 2015, Appellant signed a year-long lease at 321 Locust

Street, paid the rent and deposit, took possession of the keys, and began

moving his belongings into that residence. Appellant told Officer Bolt that he

moved into 321 Locust Street on August 3, 2015. Even if Appellant had not

completely finished moving out of the Grace Street residence, it is clear that

he was, at the very least, residing in both locations as of August 3, 2015.

Therefore, Appellant was required to report his moving into the residence on

Locust Street by August 6, 2015. See Hogentogler, 53 A.3d at 876.

      In any event, we also point out that, according to Appellant’s brother,

Appellant began sleeping at the Locust Street residence on Wednesday,

August 5, 2015.    Even if we consider that day as the start of Appellant’s


                                    -6-
J-S19021-17



residency on Locust Street, he was required to notify the PSP of his new

residence by Monday, August 10, 2015, yet he did not do so until August 13,

2015.1

       In sum, the Commonwealth’s evidence was sufficient to demonstrate

that Appellant intended “to be domiciled for 30 consecutive days or more

during a calendar year” at the 321 Locust Street residence as of August 3,

2015 at the earliest, or August 5, 2015 at the latest.    In either case, his

failure to register that new residence until August 13, 2015 constituted an

offense under 18 Pa.C.S. § 4915.1(a)(2). Thus, the evidence was sufficient

to support Appellant’s conviction.

       Judgment of sentence affirmed.




____________________________________________


1
  Appellant repeatedly states that he “attempted to register on August 11,
2015, but could not do so through no fault of his own.” Appellant’s Brief at
12; see also id. at 15, 16, 17. While Appellant claims the parties stipulated
to this fact, he fails to cite where in the record any such stipulation was
made. See id. at 12. Moreover, our review of the transcript reveals that
Detective Weber testified that Appellant only called “Central Processing, not
the [PSP,]” on August 11th “to set up an appointment” to register. N.T. Trial,
12/16/15, at 50. Because SORNA required Appellant to “appear in person
at an approved registration site within three business days” of commencing
his Locust Street residency, his August 11, 2015 call to schedule an
appointment to register does not satisfy this requirement. See 42 Pa.C.S. §
9799.15(g)(2) (emphasis added).




                                           -7-
J-S19021-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/19/2017




                          -8-